Citation Nr: 1039011	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-22 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hepatitis C with 
cirrhosis of the liver.

2.   Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The Veteran served on active duty from March 1972 to January 
1975, and had subsequent service in the Navy Reserve.

These matters come before before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
In that decision, the RO denied entitlement to service connection 
for hepatitis C and diabetes mellitus.

Within 90 days of the November 2008 certification of the appeal 
to the Board, the Veteran submitted a January 2009 letter from 
Dr. Fieman.  In the September 2010 appellant's brief, the 
Veteran's representative indicated that the Veteran waived his 
right to initial RO consideration of this evidence.  The Board 
will therefore consider this evidence in the fist instance.  38 
C.F.R. § 20.1304(c) (2010).

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Hepatitis C with cirrhosis of the liver did not manifest during 
service or for many years thereafter, and is not related to 
service.


CONCLUSION OF LAW

Hepatitis C with cirrhosis of the liver was not incurred in or 
aggravated by service, and cirrhosis of the liver may not be 
presumed to have been incurred in service.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.159, 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In a July 2005 pre-rating letter, the RO notified the Veteran of 
the evidence needed to substantiate the claim for service 
connection for hepatitis C.  This included listing the risk 
factors for hepatitis C and asking the Veteran to provide 
information regarding his exposure to these risk factors.  This 
letter also satisfied the second and third elements of the duty 
to notify by delineating the evidence VA would assist 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the July 2005 letter complied with this 
requirement.

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claim, in a March 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private treatment 
records.  The Veteran was not afforded a VA examination as to the 
etiology of his hepatitis C with cirrhosis of the liver.  Under 
the VCAA, VA must provide an examination when there is (A) 
competent evidence of a current disability that (B) may be 
associated with service, but (C) there is insufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Recently, the Federal Circuit has addressed the 
appropriate standard to be applied in determining whether an 
examination is warranted under this statute.  In Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. 
Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit 
held that while there must be "medically competent" evidence of 
a current disability, "medically competent" evidence is not 
required to indicate that the current disability may be 
associated with service.  Colantonio, 606 F.3d at 1382; Waters, 
601 F.3d at 1277.  On the other hand, a conclusory generalized 
lay statement suggesting a nexus between a current disability and 
service would not suffice to meet the standard of subsection (B), 
as this would, contrary to the intent of Congress, result in 
medical examinations being "routinely and virtually 
automatically" provided to all veterans claiming service 
connection.  Waters, 601 F.3d at 1278-1279.  For the reasons 
discussed below, the Board finds that a VA examination was not 
warranted in this case because the only evidence suggesting a 
nexus between hepatitis C with cirrhosis of the liver and service 
were the Veteran's statements, which lacked both specificity and 
credibility.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for hepatitis C 
is thus ready to be considered on the merits.


Analysis

As an initial matter, the Board notes that the Veteran did not 
engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, including cirrhosis of the liver, 
are presumed to have been incurred in service if they manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

In this case, Dr. Fieman indicated in an October 2006 letter that 
the Veteran was diagnosed with hepatitis C two years previously, 
and also that he "has cirrhosis."  The Veteran claims that his 
hepatitis C with cirrhosis of the liver is related to service.  
For the following reasons, the Board finds that the Veteran's 
hepatitis C with cirrhosis of the liver is not related to service 
and cirrhosis did not manifest within the one-year presumptive 
period.

The STRs are negative for complaints, treatment, or diagnosis of 
hepatitis, hepatitis C or any liver disability.  (The Board is 
aware that there was no specific test for hepatitis C during the 
appellant's period of service.)  The January 1975 separation 
examination report indicated that all pertinent systems, 
including the endocrine, were normal.  A February 1976 Reserve 
examination did not indicate any hepatitis or liver abnormalities 
and the Veteran indicated in the contemporaneous report of 
medical history that he did not have and had never had jaundice 
or hepatitis, but indicated that he had stomach, liver, or 
intestinal trouble.  On the March 1978 tri-annual examination, 
all pertinent systems, including the endocrine, were normal, and 
the Veteran indicated on the contemporaneous report of medical 
history that he did not have and had never had hepatitis or 
stomach, liver, or intestinal trouble.  The examiner indicated 
that he was in excellent health.  There is also an August 1987 
report of medical history unaccompanied by an examination report 
on which the Veteran indicated that he did not have and had never 
had hepatitis or stomach, liver, or intestinal trouble.  The 
first clinical notation of hepatitis C appears to be in the 
medical history of a June 2005 Care Group treatment note relating 
to the Veteran's diabetes.

The above evidence reflects that neither hepatitis C nor any 
liver disease manifested during service, within the one year 
presumptive period, or for many years thereafter.  There is only 
an isolated indication of stomach, liver, or intestinal trouble 
that did not specify any liver disease, and the same document 
indicated that there was no hepatitis.  Moreover, the Veteran did 
not allege continuity of symptomatology or that his hepatitis was 
diagnosed or manifested significantly earlier than the medical 
records.  Rather, he argued in an attachment to his July 2007 
substantive appeal (VA Form 9) that "it takes years for 
hepatitis to develop."  Therefore, service connection is not 
warranted on a presumptive basis for cirrhosis of the liver, and 
is not warranted for hepatitis C with cirrhosis of the liver on a 
direct basis based on manifestation of the disease in service or 
continuity of symptomatology.

The inquiry does not end there with regard to claims for service 
connection for hepatitis C, because VBA training materials have 
indicated that there are particular risk factors for hepatitis C, 
including direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 1992, 
and hemophiliacs treated with clotting factor before 1987), 
occupational exposure to the hepatitis C virus in the health care 
setting through accidental needle sticks, during the course of 
duties as a military corpsman, a medical worker, or as a 
consequence of being a combat Veteran, transfusion of blood 
products before 1992, and injection drug use, IV drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, high-
risk sexual activity, accidental exposure while a health care 
worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades, or through jet injectors.  
See VBA (Veterans Benefits Administration (VBA) Fast Letter 04-
13, June 29, 2004; VBA All Station Letter 211B (98-110) November 
30, 1998; VBA Training Letter 211A (01-02) April 17, 2001 VBA 
Fast Letter 04-13, June 29, 2004.

Significantly, as noted, the RO listed most of these risk 
factors, including intravenous (IV) drug use or intranasal 
cocaine use, acupuncture with non-sterile needles, and high risk 
sexual activity, in its July 2005 letter to the Veteran.  In 
response, the Veteran indicated in a February 2006 statement that 
he was stuck by a needle in 1972 while aboard a ship in the 
waters of Vietnam, his finger began bleeding, and he washed it 
off.  In a subsequent conversation with RO personnel recorded in 
a May 2006 report of contact (VA Form 119), the Veteran indicated 
that he was taking out the trash and got stuck by a needle, but 
there was no report, no record, and he did not believe that the 
needle stick caused anything, he just thought he would mention 
it.  In July 2007, the Veteran indicated that he had redacted a 
portion of his initial statement because he was not sure if he 
had in fact been stuck by a needle, as there was also glass and 
cans in the trash.  The Veteran indicated no other hepatitis C 
risk factors until his post certification submission of the 
January 2009 letter from Dr. Fieman, which indicated that the 
Veteran was being treated for hepatitis C, and that, "It is 
possible hepatitis C was acquired while in Vietnam at which time 
he did use IV drugs and was sexually promiscuous."  In his 
remarks on the cover sheet of the fax transmitting Dr. Fieman's 
letter, the Veteran characterized this as "a letter from my 
doctor in regards to me admitting that I did use IV drugs and had 
sex with more than a few women when I went on my Westpac tour to 
Vietnam.  Something I was not proud of while serving in the 
Navy."

The Board has considered the Veteran's statements in determining 
whether service connection for hepatitis C with cirrhosis of the 
liver is warranted, or whether an examination as to the etiology 
of this disability is warranted.  There is no doubt that the 
Veteran is competent to report both IV drug use and high risk 
sexual contact.  However, the Board finds his statements that he 
engaged in these high risk activities not to be credible.  This 
finding is based on the fact that, when initially asked about 
risk factors, including IV drug use and high risk sexual 
activity, the Veteran submitted a reply indicating only that he 
was stuck by a needle and, thus, implied that he had not engaged 
in any of the other high risk activities.  It was only after he 
obtained a letter from Dr. Fieman indicating the possibility of a 
relationship between his hepatitis C and these alleged in-service 
activities that the Veteran claimed he had engaged in such 
activities.  Given the report of only one possible risk factor in 
response to a direct question, and the report of additional risk 
factors when such report would enhance the possibility of 
prevailing on a claim for monetary benefits, the Board finds that 
the initial report is credible and the later report lacks 
credibility.  See Pond v. West, 12 Vet. App. 341, 345 (1999); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may 
affect the credibility of testimony).  Consequently, the Board 
finds that the Veteran's did not engage in high risk sexual 
activity or IV drug use, and Dr. Fieman's conclusion is of no 
probative value because it is based on the inaccurate factual 
premise of high risk activity that the Board has found the 
Veteran did not engage in.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (a medical opinion based on an inaccurate factual 
premise is not probative).  In addition, the Veteran also gave 
vague and contradictory statements regarding being stuck by a 
needle, never indicating that the needle was in any way connected 
to high risk activity and ultimately indicating uncertainty as to 
whether a needle was involved at all, as opposed to glass or a 
can.  Such vague testimony is equivalent to general  lay 
assertions of nexus, and does not warrant either service 
connection or a VA examination.  See Waters, 601 F.3d at 1278-
1279.

For the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for hepatitis C with 
cirrhosis of the liver.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hepatitis C with cirrhosis 
of the liver is denied.


REMAND

After the RO denied the claims for service connection for 
hepatitis C and diabetes, and the Veteran filed a July 2006 
notice of disagreement with each determination, the RO issued a 
June 2007 statement of the case (SOC) as to the claim for service 
connection for hepatitis C only, and informed the Veteran in a 
June 2007 letter that consideration of the claim for service 
connection for diabetes (which included as due to herbicide 
exposure) was being stayed as a result of a decision by the Court 
pertaining to in-service exposure to herbicide agents.  See Haas 
v. Nicholson, 20 Vet. App. 257 (2006).  Significantly, on May 8, 
2008, the United States Court of Appeals for the Federal Circuit 
issued a decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), in which it reversed the Court, holding that the Court 
erred in rejecting VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii), which interpretation required a service 
member's presence at some point on the landmass or inland waters 
of Vietnam in order to benefit from a regulatory presumption of 
herbicide exposure.  The appellant in Haas filed a petition for a 
writ of certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  Haas v. Peake, 129 S. Ct. 1002 
(2009).  Consequently, the stay has been lifted on the processing 
of claims for compensation based on exposure to herbicides 
affected by Haas.  As the Veteran timely appealed the denial of 
the claim for service connection for diabetes, issue of a SOC is 
appropriate.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claim for service connection for diabetes 
mellitus is REMANDED for the following action:

Issue a SOC on the issue of entitlement to 
service connection for diabetes mellitus, 
and inform the Veteran that he is required 
to submit a substantive appeal in order to 
have this claim reviewed by the Board.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


